            Case 8:19-cv-01341-JLS-ADS Document 30 Filed 07/20/20 Page 1 of 2 Page ID #:223



                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8
                    9
                 10
                                               UNITED STATES DISTRICT COURT
                 11
                                             CENTRAL DISTRICT OF CALIFORNIA
                 12
                 13
                        DANIEL CHAVEZ, on behalf of                  Case No.: 8:19-cv-01341-JLS-ADS
                 14     himself and all others similarly situated,
                 15                         Plaintiff,               ORDER RE: JOINT
                                                                     STIPULATION AND
                 16                  vs.                             PROTECTIVE ORDER
                 17     CHARTER COMMUNICATIONS,
                        LLC, a Delaware Corporation; and
                 18     DOES 1 through 25, inclusive,
                 19                         Defendants.
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                    ORDER RE: JOINT STIPULATION AND
 ATTORNEYS AT LAW                                                                             PROTECTIVE ORDER
   LOS ANGELES
            Case 8:19-cv-01341-JLS-ADS Document 30 Filed 07/20/20 Page 2 of 2 Page ID #:224



                    1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                    2
                    3
                    4   Dated: July 20, 2020                   /s/ Autumn D. Spaeth
                                                            HONORABLE AUTUMN D.
                    5                                       SPAETH
                    6                                       United States Magistrate Judge

                    7
                    8
                    9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
                                                                         ORDER RE: JOINT STIPULATION AND
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                        2                              PROTECTIVE ORDER
   LOS ANGELES
